Citation Nr: 1016305	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-39 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for post-operative 
residuals of lumbosacral spondylosis.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1972 to 
September 1978.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The case was previously before the Board in 
September 2007 and was remanded for additional development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review of the issues decided herein.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony before the undersigned 
Veteran's law judge in March 2007.  A transcript of that 
hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  A chronic back disability did not begin in service or for 
many years thereafter and is not shown by credible medical 
evidence to be related to service.  

2.  A chronic bilateral knee disability did not begin in 
service or for many years thereafter and is not shown by 
credible medical evidence to be related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for service connection for a bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1101, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2003, December 2003, and June 
2004, which substantially complied with the notice 
requirements.  Complete notice was sent in March 2006, and 
the claims were readjudicated in a September 2006 
supplemental statement of the case.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

In January 2010, the Board granted the Veteran's motion for 
an extension of time within which to submit additional 
evidence and argument.  The Veteran was notified that he had 
until March 2010 to submit additional evidence.  No evidence 
was received during that time period.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 C.F.R.  
§§ 3.307, 3.309.  Disorders diagnosed more than one year 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d).

Factual Background

The Veteran is seeking service connection for a back 
disability, described as post-operative residuals of 
spondylosis.  He contends that he injured his back during 
airborne training when his main parachute failed to open, and 
reinjured it in 1977 when he fell off of a platform.  During 
the Board hearing in March 2007, the Veteran reported that he 
has experienced back and knee pain continuously since 
service.  He stated that he "worked through" the pain and 
did not seek medical treatment.  The Veteran contends that he 
performed more than 200 parachute jumps in service.  Service 
personnel records indicate that he completed a 3-week basic 
airborne course in 1971 and later served as a drill sergeant.  


Service treatment records indicate that the Veteran 
complained of pain in both knees which had been ongoing for 
two weeks in November 1970.  He reported a one-year history 
of bilateral knee pain on running and stooping.  On 
examination, there was slight tenderness but no swelling, 
discoloration, or crepitus.  The examiner diagnosed knee 
sprain.  During a November 1974 periodic examination, the 
Veteran noted that he had no recurrent back pain and no 
swollen or painful joints.  In March 1977, he complained of 
numbness to his right abdomen and back, although he had had 
no injury or trauma.  In July 1978, the Veteran reported 
perineal discomfort since falling from a platform 2 months 
earlier.  During his separation physical examination, the 
Veteran reported perianal pain secondary to an injury in May 
1978.  He noted that he had no recurrent back pain and no 
swollen or painful joints.  The Veteran's service personnel 
records contain a VA Form 21-526e, Veteran's Application for 
Compensation or Pension at Separation from Service, dated in 
July 1978, in which the only injuries he reported were torn 
cartilage on the pelvic bone in May 1978 and a broken arm in 
1973.  

The claims file contains VA treatment records dated between 
August 2003 and June 2004, which indicate that the Veteran 
sought treatment for back pain which began after he fell from 
a ladder while trimming a tree limb sometime in 2002.  On 
examination, no deformities were seen and there was no 
tenderness to palpation.  He continued to report constant 
pain in December 2003.  A scan of the lumbar spine in January 
2004 revealed borderline narrowing of the L3-4 and L4-5 disk 
interspaces.  There was minimal spurring into the neuro-
foramina at L3-4 and L4-5, as well as minimal diffuse disk 
bulging at L5-S1.  There was spinal stenosis with disk 
bulging from L1-2 to L4-5.  

A private treatment note dated in February 2004 indicates 
that the Veteran experienced immediate back pain and pain 
radiating into the lower extremities after lifting a 75-pound 
jack the previous June.  Radiologic studies showed a disk 
bulge with severe central canal stenosis and compression of 
the nerve root between L3-4 and L5-S1.  The Veteran underwent 
multilevel decompression surgery that month.  A February 2004 
letter from P.C., M.D., states that the Veteran recently 
underwent lumbar fusion, instrumentation, and decompression 
which was necessitated by an on-the-job injury in June 2003.  

The Veteran was afforded a VA examination of his spine and 
knees in October 2004.  He reported having fallen from a 
platform in service.  The examiner reviewed the record and 
noted that the Veteran had fallen from a tree in August 2003.  
He diagnosed fusion, lumbosacral spine L3-S1 secondary to the 
fall in 2003.  He opined that the Veteran's back condition is 
less likely than not related to the fall in service, since x-
rays of his spine during service were normal.  On 
examination, the Veteran had normal range of motion and 
stability in his knees.  The examiner diagnosed degenerative 
joint disease, bilaterally.  He noted, however, that the 
Veteran described progressive worsening of his knee pain 10 
years after he left military service.  

The claims file contains a May 2005 letter from B.B., M.D., 
who states that he is the patient's physician and that he has 
reviewed the service records.  He states that the Veteran has 
advanced degenerative changes in his back and that "it is 
certainly reasonable that his symptoms of back and knee pain 
could be related to jumping from airplane. [sic]"  He says 
that he has seen no x-rays from service but that type of 
activity "would lead to the potential of premature 
degenerative changes."  The claims file also contains an 
April 2006 letter from P.C., who states that it is his 
opinion "to medical probability" that the Veteran's current 
back disability is related to parachute jumps in service.  

VA outpatient treatment records dated between October 2004 
and October 2007 indicate that the Veteran continued to 
complain of severe low back pain.  An August 2007 letter from 
R.L., D.C., states that the Veteran has had 3 unsuccessful 
back surgeries and continues to use medication and other 
means to try to control the pain.  He states that the Veteran 
is permanently disabled and unable to return to any gainful 
employment.  The claims file contains letters from 8 of the 
Veteran's relatives and acquaintances who all state that they 
have always known the Veteran to have trouble with his back 
and knees.  Private treatment records reflect that the 
Veteran underwent surgeries to repair loose hardware in 
August 2006 and February 2007.  

The record reflects that the Veteran filed a Worker's 
Compensation claim for a back injury sustained in June 2003, 
when he lifted a 70+ pound jack into a vehicle.  Multiple 
medical records relating to this claim do not attribute his 
back condition to any other injury.  A medical history 
recorded by J.S., M.D., in May 2007 states that the Veteran 
has not had any previous back injuries.  

The Veteran was afforded a VA examination of his back and 
knees in May 2009.  The examiner reviewed the claims file.  
X-rays taken in 2004 were essentially negative for any joint 
abnormality.  The Veteran reported intermittent sharp, severe 
pain with intermittent weakness, stiffness, and instability.  
He experienced occasional swelling but no flare ups; however, 
activity sometimes brought on sharp and severe pain for up to 
10 minutes.  The Veteran had limited motion in both knees and 
in all movements of his spine.  The examiner noted that the 
Veteran reported knee pain early in his military service, but 
he did not refer to knee pain at discharge.  Similarly, he 
had reported back pain after his fall in 1978; however, he 
did not report back pain at separation.  The examiner opined 
that, with normal separation examinations and no intervening 
pain for 20 years, it is less likely than not that the 
Veteran's low back disorder and bilateral knee pain are 
related to his active service.  

After carefully reviewing the relevant evidence, the Board 
concludes that service connection is not warranted for the 
Veteran's back disorder.  Although service records confirm 
that he suffered a fall in service, he did not injure his 
back at that time, nor did he report a back disability during 
his separation physical examination.  The Veteran did not 
seek treatment for a back disability until 20 years later, 
after he suffered two intervening injuries.  Furthermore, the 
Veteran's statements in this regard are inconsistent, since 
he reported in his Worker's Compensation claim that he had no 
back injuries prior to June 2003.  

In addition, the competent medical evidence of record does 
not establish a relationship between any event in service and 
the Veteran's current back disorder.  The Board acknowledges 
the letter from B.B., which states that the Veteran's 
symptoms "could" be caused by his in-service activities.  
This is a tentative opinion, as such language does not rise 
to the level of probable.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinions expressed in terms of "may" 
also imply "may not" and are speculative).  Service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228 (1992); Obert, 5 Vet. App. at 33.  The Board 
accordingly affords this opinion little weight in assessing 
the etiology of the Veteran's disability.  Similarly, the 
opinion of P.C., that the Veteran's back disability is 
related to parachute jumps in service is inadequate because 
it fails to discuss the impact of the Veteran's two recent 
injuries on his current disability.  At the same time, the 
Worker's Compensation records document numerous provider 
statements attributing the Veteran's current back disability 
to an injury at work.  The Board thus finds that the 
preponderance of the evidence is against a finding of service 
connection for the Veteran's back disability.  

The Board also finds that service connection is not warranted 
for the Veteran's bilateral knee disability.  Although he 
experienced knee pain early in service, he did not seek 
treatment afterward, and he did not complain of knee pain 
during his separation physical examination.  

The Board acknowledges the Veteran's contention that his knee 
pain has continued since service.  The Veteran is competent 
to describe the symptoms he has experienced that are capable 
of lay observation.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  The Board cannot reject, or find 
nonprobative, lay evidence simply because it is not 
accompanied by contemporaneous medical evidence.  Buchanan, 
451 F.3d at 1331.  In this case, however, the Veteran has 
made inconsistent statements regarding the duration of his 
knee pain.  On two occasions in service he reported that he 
did not have pain or deformity in his joints.  He also told a 
VA examiner in October 2004 that his knee pain had begun 10 
years after service.  Given the inconsistencies of the 
Veteran's reported history, his statements do not establish 
that he has experienced continuous symptoms of knee pain 
since service.  Furthermore, there is no competent medical 
evidence of record relating the Veteran's current knee pain 
to his service.  Thus, there is no basis for service 
connection, and the claim must be denied.  

In reaching this determination, the benefit-of-the-doubt rule 
has been applied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-operative residuals of 
lumbosacral spondylosis is denied.

Service connection for a bilateral knee disability is denied.  




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


